Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments and arguments filed on December 29, 2020 is acknowledged. Rejections and objections not reiterated herein have been withdrawn in view of the claim amendments or/and arguments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10, 27, 38-40 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (US Patent 9,181,254).
Yoshino describes a crystalline form of sepiapterin which is a useful pharmaceutical made by the following processes at col. 35 and col. 43, respectively: Example 20:

    PNG
    media_image1.png
    150
    356
    media_image1.png
    Greyscale
 and Example 33:

    PNG
    media_image2.png
    152
    355
    media_image2.png
    Greyscale
. Yoshino also teaches the use of sepiapterin as claimed: (col. 1)
    PNG
    media_image3.png
    153
    428
    media_image3.png
    Greyscale

Yoshino did not describe an XRPD data, thermal gravimetric analysis or DSC data as instantly claimed. However, it appears that Yoshino teaches the same crystalline sepiapterin form A of the claims and Examples 1-4 of the specification because the crystalline form A of sepiapterin was crystallized in the same manner as the crystals of Yoshino, by neutralizing the hydrochloric acid solution of sepiapterin with sodium hydroxide base so the pH was at 7 and obtaining formed crystals in water. It is noted that water is a pharmaceutically acceptable carrier.
Since Yoshino teaches the same crystalline form A of sepiapterin claims 1-10 are anticipated. MPEP 2112 states: “SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” 
  This is not an ordinary inherency situation where it is not explicitly stated what the product actually is. Here the reference explicitly teaches exactly what the compound is- a crystalline form of the free base of sepiapterin. The only difference is a characteristic about which the reference happens to be silent. MPEP 2112 goes on to state: “A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.” See also Ex parte Anderson, 21 USPQ 2nd 1241 at 1251, discussion of Rejection E. There, the decision states, “There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” (page 1253). The “properties” aspect of that statement applies here.
Applicant’s arguments were carefully considered but were found unpersuasive in regards to the above rejection. Applicant argues that neither of the processes of Examples 20 ad 33 is the same as that used to produce Form A in Examples 1-3 of this application because Example 20 describes adjusting the pH to between 6-7 which would result in an excess of inorganic salts which may affect solubility and potentially crystallization behavior. The examiner disagrees with Applicant in that the process of 
Also, column 26 of Yoshino disclosed: 

    PNG
    media_image4.png
    94
    442
    media_image4.png
    Greyscale
.
In regards to Example 33, Applicant argues that Example 33 uses a mixture of acetonitrile and water and that Form A in the specification was not produced from a mixture of acetonitrile and water. In response, the method of making in Example 33 of the prior art uses the same steps and reagents, hydrochloric acid and neutralization with sodium hydroxide solution, as at least Example 1 of this specification. The only difference in the water solution containing some acetonitrile at Example 33 of the prior art does not appear to be a substantial difference in the process of making the claimed crystalline Form A, moreover in view that the claimed Form A is made also in the presence of other organic solvents in the instant specification.
Thus, the rejection is maintained.

    PNG
    media_image5.png
    326
    670
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 5-8, 10, 27 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US Patent 9,181,254) as above, in view of Sawabe et al. (Mol. Gene. Metabolism (2008) vol. 94, pp. 410-416).
The teachings of Yoshino et al. were discussed above.
Sawabe et al. teach that BH4 is an essential co-factor of PAH, and in the biosynthesis of dopamine or serotonin. Sawabe teach that BH4 is less permeable across the cell membrante than sepiapterin. Further, the administration of sepiapterin (SP) caused about 50-fold increase in cellular BH4 (p.411).
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
Yoshino et al. (US Patent 9,181,254) does not teach the use of sepiapterin and composition with carrier as taught by Sawabe and instant claim 27.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The ordinary skilled artisan knew that sepiapterin was useful for treating PKU and increasing BH4, dopamine or serotonin levels based on the teachings of the reference Sawabe. Therefore, the ordinary skilled artisan would have been motivated to administer sepiapterin as known, such as the crystal form of Yoshino et al. in pharmaceutical compositions with acceptable carriers, for when an increase in BH4, dopamine or serotonin levels or treatment of PKU was wanted. The sepiapterin forms of the prior art are of the same exact molecular structure thus, the same use would be expected of them.
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-8, 10, 27 and 38-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14, 21-28, 33-35, 43 and 48-58 of copending Application No. 16/464,771 (reference application) and citing Saeed (International Journal of Engineering Research & Technology Vol. 5 (1), January 2016; p. 405-412) as evidence. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant rejected claims embrace the same crystalline form of sepiapterin and also the uses of it. It is noted that the required XRPD peak of the instant rejected claims is present in the co-pending claims, therefore .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant requested that this rejection be held in abeyance until allowable subject matter is identified.
New grounds of rejection necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating phenylketonuria (PKU) or primary tetrahydrobiopterin deficiency (BH4 deficiency), which is subdivided into 6-pyrovoyl tetrahydropterin synthase (PTPS) deficiency, dihydropteridine reductase , does not reasonably provide enablement for treating the other disorders of claim 27.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The following case is of particular relevance to the question of enablement of a method of treating Alzheimer’s Disease and senile dementia:
In re ′318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009), the claims were drawn to “A method of treating Alzheimer’s disease and related dementias” using a single species (galanthamine). The patented method was invalidated for lack of enablement. The specification had summaries of four scientific papers reporting certain brain effects and positive effects on memory from administering galantamine, but no tie to Alzheimer’s Disease, and applicants presented no reasoning tying those results to Alzheimer’s Disease. The decision notes that “the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and proposes testing to determine the accuracy of that hypothesis.”  The District Court also said the specification provided only “minimal disclosure” of utility.
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
 (1) Breadth of claims.
(a) Scope of the compounds. The compound claimed is crystalline Form A of sepiapterin (one compound).
(b) Scope of the diseases covered.  The diseases claimed are highly dissimilar and some are groups of distinct diseases: primary tetrahydrobiopterin deficiency, Parkinson's Disease, Autism spectrum, schizophrenia, Bipolar disorder, restless leg syndrome, aggression in Alzheimer's disease, cerebrovascular disorders, infections, hypertension, hepatic cirrhosis, renal dysfunction, impotence, hypoglycemia, etc.  Many of these affect very different parts of the body. (Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not mean that the other diseases meet the enablement requirements). 
Cerebrovascular disorders include an array of distinct conditions: brain aneurysm, carotid artery disease, ischemic stroke, hemorrhagic stroke, fibromuscular dysplasia, intracranial stenosis, arteriovenous malformation of precerebral vessels, congenital precerebral aneurysm (nonruptured), arteriovenous malformation of cerebral vessels, congenital arteriovenous cerebral aneurysm (nonruptured), cerebrovascular tumors, etc. There are an array of hypertensive diseases including essential (primary) hypertension; hypertensive heart disease (including hypertensive heart failure);   hypertensive renal disease (which includes for example arteriosclerosis of kidney arteriosclerotic nephritis and hypertensive nephropathy as well as nephrosclerosis and assorted combined hypertensive heart and renal diseases); and secondary hypertension, including renovascular hypertension, hypertension secondary to other renal disorders or to endocrine disorders. Hypertension includes also pulmonary hypertension, an increase in blood pressure in the lung vasculature which comes in five categories. Group I is pulmonary arterial hypertension (PAH), which itself can be idiopathic (IPAH), Familial (FPAH), associated with other diseases (APAH) and 
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  That provided is very limited. The dosage range information in the specification is generic, it’s said to be the same dosage for any 
(4) State of the Prior Art: The compound is sepiapterin.  It is known in the art that sepiapterin can be metabolized by the body into tetrahydrobiopterin (BH4) and may be used for the treatment of PKU. See Sawabe et al. (Mol. Gene. Metabolism (2008) vol. 94, pp. 410-416) as above. At the time of the claimed invention Tetrahydrobiopterin deficiency was recognized as a rare disorder. This disorder is also named BH4-deficient hyperphenylalaninemia and is subdivided into four groups: 6-pyrovoyl tetrahydropterin synthase (PTPS) deficiency, dihydropteridine reductase (DHPR) deficiency, autosomal recessive guanosine triphosphate cyclohydrolase I (GTPCH) deficiency and pterin-4alpha-carbinolamine dehydratase (PCD) deficiency. The state of the art at the time of filing was that for GTPCH deficiency, PTPS deficiency, and DHPR deficiency the focus of treatment is to control the level of phenylalanine in the body and restore the proper balance of neurotransmitters in the brain. GTPCH, PTPS and PCD deficiency may require treatment with BH4. See reference NORD “Tetrahydrobiopterin Deficiency” (online PD Sept. 2016). After the filing of this application there was a clinical trial of sepiapterin (CNSA-001) in primary tetrahydrobiopterin (BH4) deficient participants with hyperphenylalaninemia. See Clinical Trials “A Study of CNSA-001 in Primary Tetrahydrobiopterin (BH4) Deficient Participants with Hyperphenylalaninemia” (printed on 02/11/2021).
(5)  Working Examples: The specification of this application is drawn to the crystallization of sepiapterin. There are no examples regarding the use of sepiapterin. 
(6) Skill of those in the art: The skill level in the art of pharmacological treatment varies with the disorder. In some areas such as arterial hypertension, it is relatively high. But in the great majority of cases it is very low as the disorders exhibit a very broad range of effects and origins and also some cannot be treated with pharmaceuticals. For example, Parkinson’s Disease is a neurodegenerative disorder which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disease is characterized primarily by the degeneration and death of dopamine-producing cells in the substantia nigra, located in the midbrain, along with the presence of cytoplasmic protein inclusions called Lewy bodies.  However, PD is recognized as a very extensive pathology that covers many neurotransmitter systems as well as the autonomic nervous system. PD is widely considered to be a cluster of related disorders.  The majority of cases of PD are deemed sporadic, but there are also familial forms of PD. This death in the substantia nigra is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson’s disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the conversion of L-Dopa to dopamine itself), Amantadine (which appears to increase dopamine synthesis in the remaining cells), dopamine agonists (which mimic dopamine) or MAO B inhibitors (e.g. Selegeline which reduces or delays the breakdown of dopamine). These do not actually treat the disease itself, but instead seek to boost the amount of dopamine available by various mechanisms. At the time of filing, and indeed 
Further, the skilled artisan knows that no one drug has ever been found that provides treatment for the great diversity of diseases claimed. It is contrary to medical understanding that any agent could be generally effective against such disorders.  The notion that any compound could treat the claimed diseases generally is completely inconsistent with the wide range of storage products, enzyme deficiencies and genetic defects involved.
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297). 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that Alzheimer’s disease could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
          
(7) The quantity of experimentation needed: Owing especially to factors (1), (4) and (6), the quantity of experimentation is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Claim Objections
Claims 12, 18-19, 21, 23 and 25 are objected to for depending of rejected claims.
Conclusion
Claims 1-2, 5-8, 10, 27 and 38-43 are rejected. No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626